Citation Nr: 0404953	
Decision Date: 02/23/04    Archive Date: 02/27/04	

DOCKET NO.  02-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to service connection for a bilateral wrist 
disorder. 

3.  Entitlement to an increased (compensable) initial 
evaluation for left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from active military duty after service 
from September 1976 to December 1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision granted 
service connection for certain disabilities and others were 
granted and evaluations increased during the pendency of this 
appeal.  The issues identified above remain on appeal.  For 
the reasons provided below the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

During the veteran's hearing before the undersigned in July 
2003, the veteran first expressed disagreement with the 
noncompensable evaluation assigned for left ankle sprain in 
the award action issued by the RO in January 2003.  This 
disagreement was reduced to writing the same day.  Because 
this issue has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran sustained a right ankle inversion sprain during 
service in June 1984.  Although the service separation 
examination in November 1999 is negative for right ankle 
disability, the veteran contends that he has chronic right 
ankle symptoms.  The Board finds that the July 2000 general 
medical VA examination was inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  X-rays apparently were not 
performed, and the only diagnosis provided was "status-post 
bilateral ankle sprain," a fact which could be determined by 
review of the service medical records alone.  Because the 
veteran sustained an identifiable ankle sprain during 
service, it is necessary that he be provided an examination 
to determine whether there remains any disability residual to 
this injury.  

During service in May 1993, the veteran was twice seen for a 
painful left wrist.  The finding was extensor tendinitis, and 
when he was last seen in May 1993, there was noted a positive 
pop and crepitus of the left wrist and tendonitis was 
unresolved.  Although the physical examination for separation 
in November 1999 did not note either left or bilateral wrist 
disabilities, the veteran has complained of chronic bilateral 
wrist pain which he has referred to as carpal tunnel syndrome 
or chronic tendinitis.  The Board finds that the VA general 
medical examination from July 2000 is inadequate because no 
X-ray studies were performed, and because the only diagnosis 
provided was "carpal tunnel syndrome, by patient history," 
which is simply a restatement of the veteran's own lay 
statement, and not a competent clinical finding.  38 C.F.R. 
§ 4.2 (2003).  Although a January 2002 VA orthopedic 
examination of the right ankle and wrists did not demonstrate 
obvious disability to observation, X-ray or possibly other 
diagnostic studies are necessary before VA concludes that the 
veteran has no identifiable pathology of the right ankle or 
either wrist.  The veteran did have a lengthy period of 
military service, some identifiable problems of the left 
wrist and right ankle were documented during service, and he 
filed these claims soon after service separation.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
indicate whether he has received any more 
recent medical treatment for either wrist 
or the right ankle which is not already 
documented in the medical records 
presently on file.  If so, those records 
should be identified and collected for 
inclusion in the veteran's claims folder.

2.  After collecting any additional 
relevant evidence, the veteran should be 
referred for VA orthopedic examination of 
both wrists and right ankle.  
X-ray studies and any other diagnostic 
testing necessary to identify any 
existing pathology of either wrist or 
ankle should be performed.  The veteran's 
claims folder should be provided to the 
VA physician for review in conjunction 
with the examination, and the examiner's 
attention is directed to the service 
medical records for clinical history.  
The VA examiner should provide an opinion 
as to whether any pathology identified of 
the right ankle or either wrist is, as 
likely as not, causally related to some 
incident, injury or disease of active 
military service.  

3.  After completing the above 
development, the RO should address the 
issues pending on appeal and, if the 
decision is not satisfactory to the 
veteran, issue him a supplemental 
statement of the case which addresses 
VCAA and the development requested in 
this remand and offer the veteran and 
representative an opportunity to respond.  
In accordance with Manlincon, the veteran 
must be provided a statement of the case 
with respect to his disagreement with the 
initially assigned noncompensable 
evaluation for service-connected left 
ankle sprain and advised that he must 
file a VA Form 9 to perfect an appeal as 
to that issue.  Thereafter, the case 
should be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

